Exhibit 10.1

EXECUTION

THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of April 23, 2020
(this “Agreement”), by and among Snap Inc. (the “Borrower”), the Lenders party
hereto and Morgan Stanley Senior Funding, Inc., as administrative agent (in such
capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Revolving Credit Agreement, dated as of
July 29, 2016 (as amended, supplemented or otherwise modified prior to the date
hereof, including pursuant to the First Amendment to Revolving Credit Agreement,
dated as of August 13, 2018 and the Second Amendment to Revolving Credit
Agreement, dated as of August 6, 2019, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among the Borrower, the Lenders and Issuing Banks from time to time party
thereto, and the Administrative Agent;

WHEREAS, Borrower has requested that the Lenders amend the Credit Agreement to
make certain revisions to the Credit Agreement as set forth herein; and

WHEREAS, each Lender party hereto has consented to so amend certain provisions
of the Credit Agreement in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

1.            Amendments to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 2 hereof, the Credit Agreement is hereby amended
as follows:

(a)        Section 6.01(j) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

(j)        Indebtedness consisting of Convertible Notes; provided that with
respect to any Convertible Notes that may be exchangeable for or convertible
into cash (other than payment of principal of, and interest on, such Convertible
Notes), (A) not more than $2,415,000,000 in aggregate principal amount of
Convertible Notes shall be outstanding at the time of, and after giving effect
to, the issuance of such Convertible Notes, or (B) the Senior Net Leverage Ratio
as of the date of issuance of such Convertible Notes, determined on a pro forma
basis immediately after giving effect to the issuance of such Convertible Notes
as of the most recently ended Measurement Period for which financial statements
have been delivered, shall not exceed 3.00 to 1.00; provided further that Senior
Indebtedness shall be determined without taking into account any cash or cash
equivalents constituting proceeds of any such Convertible Notes to be issued on
such date that may otherwise reduce the amount of Senior Indebtedness.

2.            Conditions Precedent.

(a)            This Agreement shall become effective on the date the
Administrative Agent has confirmed the satisfaction or waiver of each of the
conditions contained in this Section 2 (the “Effective Date”):



--------------------------------------------------------------------------------

(i)        The Administrative Agent shall have received counterparts of this
Agreement duly executed and delivered by (1) the Loan Parties, (2) the
Administrative Agent, and (3) the Required Lenders;

(ii)        The Borrower shall have paid to the Administrative Agent all
expenses payable pursuant to Section 9.03 of the Credit Agreement which have
accrued to the Effective Date to the extent invoices therefor have been provided
at least one Business Day prior to the Effective Date;

(iii)        The representations and warranties of the Borrower set forth in the
Loan Documents (including, without limitation, this Agreement) shall be true and
correct in all material respects on and as of the Effective Date except that
(1) the representations and warranties contained in Sections 3.04(a) and 3.12 of
the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b) (subject, in the case of unaudited
financial statements furnished pursuant to clause (b), to year-end audit
adjustments and the absence of footnotes), respectively, of Section 5.01 of the
Credit Agreement, (2) to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date and (3) to the extent that such
representations and warranties are already qualified or modified by materiality
or words of similar effect in the text thereof, they shall be true and correct
in all respects; and

(iv)        As of the Effective Date, no Default or Event of Default shall have
occurred and be continuing or will result from the execution of this Agreement
and the transactions contemplated hereby as of the Effective Date.

3.            Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

4.            Full Force and Effect.  Except as expressly provided herein and in
the Credit Agreement, this Agreement shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Agents, the Arrangers or the Lenders under the Credit Agreement
or any other Loan Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

5.            Entire Agreement.  This Agreement, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

6.            Effect of this Agreement.  This Agreement shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

7.            GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-

 

2



--------------------------------------------------------------------------------

JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

8.            CONSENT TO JURISDICTION. THE TERMS AND PROVISIONS OF SECTION 9.09
OF THE CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF FULLY SET
FORTH HEREIN.

9.            Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

10.            Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

SNAP INC. By:   /s/ Derek Andersen                                 Name:   Derek
Andersen Title:     Chief Financial Officer

Signature Page to Third Amendment



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:   /s/ Jamie
Minieri                         Name:   Jamie Minieri Title:     Authorized
Signatory

Signature Page to Third Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Bruce S.
Borden                                         Name:   Bruce S. Borden Title:
    Executive Director

Signature Page to Third Amendment



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Martin
Corrigan                                 Name:   Martin Corrigan Title:     Vice
President

Signature Page to Third Amendment



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLAND BRANCH, as a Lender By:   /s/ Ming K
Chu                                              Name:   Ming K Chu Title:
    Director

By:   /s/ Jonathan Krissel                                        

Name:   Jonathan Krissel Title:     Managing Director

Signature Page to Third Amendment



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as a Lender By:   /s/ Robby
Kumar                                     Name:   Robby Kumar Title:
    Managing Director

Signature Page to Third Amendment